

116 SRES 629 ATS: Designating June 2020 as “Great Outdoors Month”.
U.S. Senate
2020-06-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS2d SessionS. RES. 629IN THE SENATE OF THE UNITED STATESJune 18, 2020Mr. Daines (for himself, Mr. Peters, Mrs. Shaheen, Mr. King, Mr. Cramer, Ms. McSally, Mr. Gardner, Ms. Hirono, Mr. Risch, and Mr. Crapo) submitted the following resolution; which was referred to the Committee on the JudiciaryJuly 1, 2020Committee discharged; considered and agreed toRESOLUTIONDesignating June 2020 as Great Outdoors Month.Whereas hundreds of millions of individuals in the United States participate in outdoor recreation annually;Whereas Congress enacted the Outdoor Recreation Jobs and Economic Impact Act of 2016 (Public Law 114–249; 130 Stat. 999) to assess and analyze the outdoor recreation economy of the United States and the effects attributable to the outdoor recreation economy on the overall economy of the United States;Whereas the Outdoor Recreation Satellite Account updated in September 2019 by the Bureau of Economic Analysis of the Department of Commerce shows that outdoor recreation contributed more than $427,000,000,000 of current-dollar gross domestic product to the economy of the United States in 2017, comprising approximately 2.2 percent of the current-dollar gross domestic product;Whereas the Outdoor Recreation Satellite Account shows that, in 2017, the outdoor recreation sector experienced faster growth in real gross output, compensation, and employment than the overall economy of the United States, while also providing 5,200,000 jobs across the United States;Whereas the Consolidated Appropriations Act, 2019 (Public Law 116–6; 133 Stat. 13) encouraged the Department of Commerce to continue its work with the Outdoor Recreation Satellite Account;Whereas regular outdoor recreation is associated with economic growth, positive health outcomes, and better quality of life;Whereas many outdoor recreation businesses are small businesses, which have been heavily impacted by the COVID–19 pandemic;Whereas, as a result of the COVID–19 pandemic, many outdoor recreation businesses have experienced decreases in sales and have furloughed or laid off employees;Whereas outdoor recreation businesses are cornerstones of rural communities and outdoor recreation is part of the national heritage of the United States; andWhereas June 2020 is an appropriate month to designate as Great Outdoors Month to provide an opportunity to celebrate the importance of the great outdoors: Now, therefore, be it That the Senate—(1)designates June 2020 as Great Outdoors Month; and(2)encourages all individuals in the United States to responsibly participate in recreation activities in the great outdoors during June 2020 and year-round.